Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest all elements of Claim 1; Claims 2-10 are dependent on Claim 1. Regarding Claim 1, Hoshino (JP 2006217690 A) teaches the first element of the claim, hereinafter (1a), plus the last three elements of the claim, hereinafter (1d), (1e), and (1f) respectively, but does not teach the second or third elements, hereinafter (1b) and (1c) respectively. Hoshino teaches
(1a), a cart storage system for storing a movable cart (Figures 1 and 2 below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hoshino

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hoshino
 (1d), a first holding plate extending along the moving direction (Figure 2, above).
(1e), configured to stop movement of the cart in the lateral direction (Figure 2, above).
	(1f), disposed a first predetermined distance away from a lower lateral side of the storage plate (Figure 2, above).

	(1b), a storage plate inclined with respect to a floor in a lateral direction crossing a moving direction of a cart. The closest reference, Soderberg (US 20030027644 A1) teaches a storage plate inclined with respect to a floor (Soderberg Figure 1, below) but does not teach the storage plate inclined in a lateral direction.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Soderberg
	(1c), a stopper along a back side of the storage plate in the moving direction. The closest reference, Hoshino (JP 2006217690 A), teaches a stopper (Hoshino Figure 1, Reference Character 25, above) but does not teach a stopper along the back side of the storage plate in the moving direction.
Claims 11-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest all elements of Claim 11; Claims 12-20 are dependent on Claim 11. Regarding Claim 11, Hoshino teaches the first element of the claim, hereinafter (11a), and the last four elements of the claim, hereinafter (11d), (11e), (11f), and (11g) respectively, but does not teach the second or third elements of the claim, hereinafter (11b) and (11c), respectively. The prior art does not teach or suggest (11b) or (11c). Hoshino teaches
(11a), a power feed system for feeding power to one or more movable carts (Hoshino “Tech Solution” Paragraph 1: “In the power feeding device that feeds power by electromagnetic induction, a power feeding unit [comprises] a power feeding core and a power feeding coil wound around the power feeding core and having the same size as the power receiving coil…”).
 (11d), a first holding plate extending along the moving direction (see rejection for (1d), above).
(11e), configured to stop movement of the cart in the first direction (see rejection for (1e), above).
(11f), disposed a first predetermined distance away from a lower lateral side of the storage plate (see rejection for (1f), above).
(11g), a first power feeding circuit configured to feed power to the first cart held against the stopper and the holding plate (Hoshino Figure 1, Reference Characters 12 and 13, above; Hoshino “Tech Solution” Paragraph 1: “In the power feeding device that feeds power by electromagnetic induction, a power feeding unit [comprises] a power feeding core and a power feeding coil wound around the power feeding core and having the same size as the power receiving coil…”).

	(11b), a storage plate inclined with respect to a floor in a lateral direction crossing a moving direction of a cart. The closest reference, Soderberg (US 20030027644 A1) teaches a storage plate inclined with respect to a floor (Soderberg Figure 1, above) but does not teach the storage plate inclined in a lateral direction.
	(11c), a stopper along a back side of the storage plate in the moving direction. The closest reference, Hoshino (JP 2006217690 A), teaches a stopper (Hoshino Figure 1, Reference Character 25, above) but does not teach a stopper along the back side of the storage plate in the moving direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618